Judgment of the Supreme Court, Westchester County, dated March 13, 1975, affirmed, with $20 costs and disbursements (see Allstate Ins. Co. v Travelers Ins. Co., 49 AD2d 613). Hopkins, Acting P.J., and Brennan, J., concur; Munder, J., concurs in the affirmance on the constraint of Allstate Ins. Co. v Travelers Ins. Co. (49 AD2d 613), but adheres to the views set forth in his dissenting memorandum therein. Cohalan and Christ, JJ., likewise concur in the affirmance on the constraint of Allstate Ins. Co. v Travelers Ins. Co. (49 AD2d 613) and further note that, had they been members of the court in that case, they would have concurred in the views expressed therein by Mr. Justice Munder.